id office uilc cca-831184-09 ---------- number release date from ----------- sent monday pm to ------------------------- cc ---------------------------- subject re foia question re discount rate project no we have certain record keeping requirements under the federal records act of i'll provide you with further information shortly -- the rules are quite detailed the bottom line however is that federal agencies are legally obligated to retain records that reflect the evolution of a process that does not mean that we have to keep everything but we do need to retain the important or substantive stuff for instance drafts e-mails or meeting notes reflecting substantive ideas or thought process require retention on the other hand drafts reflecting typo corrections or mere logistics such as setting up a meeting date can be disposed of however we are still entitled to claim exemptions under foia for the records that we are required to retain in particular we can usually protect this material under the deliberative_process privilege that privilege protects material reflecting our thought process leading up to the final product more later
